Adams, Oh. J.
We deem it unnecessary to set out the facts in these cases. The taxes for which a recovery is sought were paid under circumstances substantially the same as those under which the taxes were paid in Goodnow v. Moulton, 51 Iowa, 555. The cases differ from that only in respect to the amount paid, and one fact now agreed upon, that the defendants were non-residents at the time of payment, and have ever sinee been non-residents of Iowa. The plaintiff’s right of recovery is not barred by the statute of limitations, and following Goodnow v. Moulton, above referred to, the judgment in the several cases must be
Beversed.